Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-24 are allowed over the prior art of record.  
Current invention teaches a control key assembly for a camera, the assembly having a housing with a pocket containing sensor window, wherein the sensor window is positioned in the base and having a first side open to the interior of the pocket and a second side opposite the first side.  Current invention further teaches a metal strip abutting the second side of the sensor window, a spacer positioned to abut the metal strip, at least one capacitive touch sensor abutting the space, and a control key set into the pocket of the housing and contacting the first side of the sensor window.  
Above structure for the housing and the sensor window protects the internal capacitive touch sensor for its environment while allowing the user to control the camera. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hinata, Shinogi, Arita, Nishikawa et al., Takayama et al., Annacone, Bertrand et al., Lee et al., and Kim et al. teach control keys.  However, they lack the claimed “housing and sensor window” protecting the capacitive touch sensor form its environment, and the sensor that is abutting against the second side of the sensor window.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/KYUNG S LEE/Primary Examiner, Art Unit 2833